 In the Matter of PACIFIC PRESS,INC.andINTERNATIONAL PRINTINGPRESSMENAND ASSISTANTS UNION OF NORTH AMERICA, A. F. L.In the Matter Of PACIFIC PRESS, INC.andINTERNATIONAL PHOTO-ENGRAVERS UNION OF NORTH AMERICA, LOCAL 32, A. F. L.In the Matter of PACIFIC PRESS, INC.andAMALGAMATED LITIIOGRA-PHERS OF AMERICA, LOCAL 22Cases Nos. 21-R-2823, 21-R-2826, and 21-R-2947, respectively.-Decided March 8, 1946O'Melveny & Myers,byMr. Deane F. Johnson,of Los Angeles,Calif., for the Company.Messrs. Robert W. GilbertandSidney Zagri,of Los Angeles, Calif.,for the Pressmen and the Engravers.Mr. John S. McLellan,of Pressmen's Home, Tenn., for the Press-men.Mr. Arthur J. Levitas,of Los Angeles, Calif.; andMr. Benja-min M. Robinson, by Mr. Matthew Silverman,of New York City,for the Amalgamated.Mr. Matthew If. O'Brien,of New York City, for the Associations.Miss Ruth E. Blie field,of counsel to the Board.DECISIONDIRECTION OF ELECTIONSANDORDERSTATEMENT OF THE CASEUpon separate petitions duly filed by International Printing Press-men and Assistants Union of North America, A. T. L., herein calledthe Pressmen;' International Photo Engravers Union of NorthAmerica, Local No. 32, A. F. L., herein called the Engravers ;2 andAmalgamated Lithographers of America, Local 22, herein called the'Case No. 21-R-2823.2Case No. 21-R-2826.66 N. L.R. B., No. 55.4S8 PACIFICPRESS, INC.459Amalgamated,-' alleging that questions affecting commerce had arisenconcerning the representation of employees of Pacific Press, Inc.,Los Angeles, California, herein called the Company,4 the NationalLabor Relations Board consolidated the cases 1, and provided for anappropriate hearing upon due notice before Charles M. Ryan, TrialExaminer.The hearing was held at Los Angeles, California, on July6 and 7, 1945. The Company, the Pressmen, the Engravers, and theAmalgamated appeared and participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The TrialExaminer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Subsequent to the hearing the Board granted amotion of the Lithographers National Association, Inc., and NationalAssociation of Photo Lithographers, herein collectively called theAssociations, to intervene for the purposes of presenting oral argu-ment and filing briefs.On request of the Pressmen, the Engravers,and the Associations, all parties were permitted to, and did, appearand participate in oral argument before the Board in Washington,D. C., on December 11, 1945, and January 17, 1946.All filed briefs,which have been given careful consideration.The Almgamated and the Associations filed a motion after thehearing asking the Board either to reopen the record to take addi-tional testimony on certain matters relating to the unitissue, or toincorporate into the record those portions of the record in theFootectDaviescase6 relevant to that issue.We hereby grant the motionby incorporating into the present recordallmaterialin theFoote &Daviesrecord germane to the issue of the appropriate unit.Upon the entire record in the case, the Boardmakesthe following :FINDINGS OF FACT1.TIIE BUSINESS OF THE COMPANYPacific Press, Inc., was incorporated in California in December1944, and has been engaged in Los Angeles, California, since January'Case No. 21-R-2947.The International of the Amalgamated was permitted to inter-vene after the hearing and appeared at the oral argument.The parent organizationand the local are collectively referred to herein as the Amalgamated.At the time it filed its petition herein the Amalgamated was affiliated with the Ameri-can Federation of Labor.We take judicial notice that it has since withdrawn fromthat organization.t Formerly known as Adcraft,Inc.The name of the Company appears herein as itwas amended by stipulation of the parties.5 The above cases were consolidated with Cases Nos.21-R-2824 and 21-R-2825 forpurposes of hearing.Subsequently,Cases Nos.21-R-2824 and 21-R-2825 were severedand elections directed therein(seeMatter of Pacific Press, Inc.,64 N. L. R. B. 270).8Matter of AlbertLoveEnterprises,a partnership consisting ofAlbertI.Love; Sol1.Golden; Julia S. Love; Albert I. Love, IsadoreBogoslaw, Julia S. Loveand Sol I.Golden as Trustees for Judith Love and Diana Love; Alfred E. Garber,Sykes H. Youngand Earle Sanders,co-partners d/b/a Footec6Davies,66 N. L. R. B. 416. On January17, 1946, oral argument in both cases was simultaneously heard. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARD1945, in commercial printing, lithography, photoengraving, and dis-tribution.It also prints maps, manuals, and other documents for theUnited States Army and Navy, as well as the Pacific Coast editionof "Time" magazine. During January and February 1945, the Com-pany purchased approximately $120,000 worth of paper and ink foruse at its plant, about 50 percent of which was obtained from sourcesoutside the State of California.During the same period the Com-pany's sales amounted to more than $300,000, of which amount $21,000represents sales of products shipped by it to points outside the Stateof California.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.tII.THE ORGANIZATIONS INVOLVEDInternational Printing Pressmen and Assistants Union of NorthAmerica is a labor organization affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company.International Photo Engravers Union of North America, Local 32,is a labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company.,,Amalgamated Lithographers of America, Local 22, and Amal-gamated Lithographers of America, are labor organizations admittingto membership employees of the Company.III. THEQUESTIONS CONCERNINGREPRESENTATIONThe Company has declined to recognize as a bargaining represen-tative for its employees any of the petitioning labor organizationsunless and until certified by the Board.A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that each petitioner represents asubstantial number of employees in the unit it alleges to be appro-priate.7'The Field Examiner reported:(1)That the Pressmen submitted 31 authorizationcards bearing the names of 25 employees listed on the Company's pay roll of May 24.1945; that the cards are dated February and April 1945; and that there are approxi-mately 47 employees in the unit claimed by the Pressmen to be appropriate.(2)That the Engravers submitted 10 authorization cards bearing the names of 8employees listed on the Company's pay roll of May 24, 1945; that the cards are datedJanuary and February 1945; and that there are approximately 23 employees in theunit claimed by the Engravers to be appropriate.(3)That the Amalgamated submitted 18 membership books and application cardsbearing the names of 17 employees listed on the Company's pay roll of May 24, 1945;that the cards are dated between December 1944, and May 1945; and that there areapproximately 17 employees in the unit claimed by the Amalgamated to be appropriate. PACIFIC PRESS, INC.461We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATE UNITSThe Pressmen contends for a unit of all press feeders, assistants,helpers, and apprentices working onall typesof printingpresses,including offset presses, but excluding all supervisory employees abovethe rank of foreman. The Engravers urges as appropriate a unit ofallphotoengravers, camera operators, platemakers, lay-out men,artists, and employees of the planograph department not already men-tioned, excluding all pressmen, and all supervisory employees abovethe rank of foreman. The Companyis inagreement with the Press-men and Engravers.The Amalgamated and the Associations, on the other hand, contendfor a unit consisting of all lithographic workers, including offsetpressmen,cameramen, artists, platemakers, plate preparers, and alllithographic operators, apprentices, and any other lithographicworkers, but excluding all supervisory employees above the rank offoreman.This unit would be comprised of employees who are in theunits sought by the other two unions, consisting, as it does, of offsetpressmen embraced by the unit sought by the Pressmen, and plate-makers and related lithographic workers, who are part of the unitsought by the Engravers.The Company operates what is known as a "combination plant,"i.e., it does both letterpress and lithographic printing .8The Com-pany's plant consists of 3 floors.On the first floor are the rotary webpress activities, including the newspaper web presses and 2 offset webpresses; onthe secondfloorare located the bindery, composing room,and thepressroomin which are located 10 letterpresses and 2 sheetfed offset presses; and on the third floor are the photoengraving de-partment and the litho-platemaking activities.Although the litho-platemaking department is separated from the photoengraving de-partmentinsofaras platemaking activities, as such, are concerned, thelithographers or platemakers, and the photoengravers use a commongallery orcamera room.8The difference in the two types of printing is based on the different methods ofreproduction used.Letterpress printing is a mechanical process of reproduction froma raised surface,that is from type or engravingThe reproduction results from pressingthe type or raised surface,which has been inked,against the paperIn this process theprinting plate or type is brought in direct contact with the paper-the pressure goingdirect from plate or type to paper.Lithography is a chemical reproduction process in which the image to be reproducedis transferred from a flat surface metal plate to an intermediate rubber blanket.Therubber blanket,after picking up the impression,"offsets" it on the paper. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the Company's supervisory hierarchy the manager of the print-ing department is in charge of all the plant's activities.On the firstfloor there is a superintendent who has general supervision over allpresses on the floor, and immediate supervision over the newspaperweb presses; the lithographic press foreman has immediate super-vision over the two offset web presses on the first floor, and the twosheet fed offset presses in the pressroom on the second floor.On thesecond floor there is a superintendent who has charge of all activitieson the floor; under him are the individual foremen for the three de-partments on that floor.On the third floor there is a foreman for thephotoengraving department and another foreman in charge of thelitho-platemaking activities and the litho-cameraman.Contrary to the facts in theFoote di Daviescase, there has been nohistoryof collective bargaining at the Company's plant based upon aseparate unit of lithographic employees.With this persuasive factorabsent, we must nevertheless determine whether all other circum-stancesin the two cases are so alike as to preclude the establishmentof the units sought by the Pressmen and the Engravers. For we in-dicated in theFoote ci Daviescase that, apart from the collective bar-gaining history, the facts there present were similar to those in othercasesin which we took the position, in substance, that lithographicworkers constitute an indivisible grouping.sThere can be no question of the history of organization and collec-tive bargaining by the Amalgamated throughout the industry predi-cated upon units of lithographic workers.But inasmuch as there hasbeen no collective bargaining among this Company's employees, thiselement loses much of its force where, as here, there is no affirmativeevidence that the pattern of organization and collective bargaininggenerally present in the industry has included the particular localein which the workers concerned are employed. Los Angeles, appar-ently, has been largely unaffected by conditions in other sections ofthe country.In striking contrast to theFootecffDaviescase, moreover, there issubstantialinterchange of employees between the offset presses andother presses.It appears that the Company employs a crew ofapproximately 12 persons, supervised by a working foreman, who areengaged onbothnewspaper (or letterpress) presses and offset presses.Depending upon business exigencies, these employees work on eachtype of press for varying periods of time during the course of a week.They may work the major portion of 1 week on newspaper presses,and the next week the reverse might be true.9 SeeMatter of The W. H. K,, tier Stationery Company,51 N. L. R. B. 978 ;Matter ofCon P CurranPrinting Company,57 N. L. It. B. 185;Matter of Midwest Printing Co,58 N. L.R. B. 673;Matter of George BantaPublishrong Company,59 N. L. R. B. 669. PACIFIC PRESS, INC.463Nor are the Company's lithographic employees as markedly segre-gated or centralized as were those in theFoote d Daviescase.Fromthe description of the plant already given, we note thatall presses arelocated near one another, and that the offset presses are not situatedin one place.At the Company's plant, furthermore, photoengravingsaremade,10 and the employees engaged in this workare in closeproximity to those employed in platemaking. In fact,a commongallery or camera room is used by both these groups. In addition,the offset pressmen and the platemakers are locatedon separatefloors.In view of all the foregoing facts, particularly the interchange ofworkers between offset and other presses, we are persuaded that theposition of the Company, the Pressmen, and the Engravers, that theoperations of the Company's plant are unique in the industry, isgenerally well founded.These facts, unlike those in theFoote cfcDaviescase, tend to emphasize the relation between offsetpressmenand letter pressmen, and the connection between platemakers andphotoengravers, rather than the tie between offset pressmen andplatemakers.That all pressmen, as pressmen, have common interests,cannot be denied.And it cannot be gainsaid that thereis a mutualbond between platemakers and photoengravers, inasmuch as bothprepare plates for presses.Accordingly, we are convinced that theunits sought by the Pressmen and the Engravers are appropriate, andthat the unit desired by the Amalgamated is inappropriateso far asPacific Press, Inc., is concerned.Upon the entire record in this particular case, we find that thefollowing units are appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.1.All the Company's employees classified as pressmen, assistantpressmen, press feeders, assistants, helpers, and apprentices workingon all types of printing presses, including offset pressmen, but exclud-ing all supervisory employees above the rank of foreman;2.All the Company's photoengravers, camera operators,plate-makers, lay-out men, artists and employees of the planograph depart-ment not already mentioned, excluding all pressmen and all super-visory employees above the rank of foreman.Since the unit sought by the Amalgamated has been found to beinappropriate, we shall dismiss its petition.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among employees10 This is not the fact in the Foote&Daviescase. 4:64DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the appropriate units who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionsherein, siAbject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDmECTEn that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Pacific Press, Inc.,Los Angeles, California, separate elections by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Twenty-first Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the units found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid, off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe elections, to determine :1.Whether the employees in unit 1, described in Section IV, above,desire to be represented by International Printing Pressmen andAssistants Union of North America, A. F. L., or by AmalgamatedLithographers of America, Local 22, for the purposes of collectivebargaining, or by neither.2.Whether the employees in unit 2, described in Section IV, above,desire to be represented by International Photo Engravers Union ofNorth America, Local 32, A. F. L., or by Amalgamated Lithographersof America, Local 22, for the purposes of collective bargaining, or byneither.ORDERIT IS HEREBY ORDERED that the petition for investigation and cer-tification of representatives of employees of Pacific Press, Inc., LosAngeles, California, filed herein by Amalgamated Lithographers ofAmerica, Local 22, be, and it hereby is, dismissed.